Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.

Response to Amendment
Applicant’s amendment filed on July 19, 2021 has been entered. Claims 1 and 10 have been amended. Claim 13 has been canceled. No claims have been added. Claims 1 – 12 and 14 – 20 are still pending in this application, with claims 1, 10 and 20 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1 – 12 and 14 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US Patent Application Publication 2008/0250384), hereinafter referred as Duffy, in view of Kulkarni et al. (US Patent Application Publication 2009/0037134, IDS), hereinafter referred as Kulkarni, in further view of Bourgeat et al. (“Patterned Wafer Segmentation”, Proc. SPIE 5132, Sixth International Conference on Quality Control by Artificial Vision, 2003), hereinafter referred as Bourgeat, and Chang et al. (US Patent Application Publication 2011/0170091), hereinafter referred as Chang.

Regarding claim 1, Duffy discloses a system (Fig. 10) comprising: 
a wafer inspection tool (Fig. 10, [0157]) including: 
an imaging system ([0056], since inspection system obtains images, it is apparent that the system including an imaging system); and 
a processor in electronic communication with the imaging system ([0155], processors), wherein the processor is configured to generate a noise map ([0060, 0063, 0064, 0067, 0088, 0140]) that represents intensity statistics as a function of position ([0088, 0109 – 0114, 0146], gray level distribution), and wherein generating the noise map includes: 
determining the intensity statistics for each of one or more measurements of intensities at one or more pixels ([0088], distributions of gray level); 
grouping the intensity statistics into two or more regions using one of a histogram, a multi-Gaussian algorithm, or a clustering algorithm ([0088], gray level histogram; [0102 - 0103], a design context may be distinguished or split into two or more sub-contexts if different portions of the design context appear different to the inspection system); 
evaluating a design of the wafer in the two or more regions ([0102 – 0103, 0107 - 0112]); 
applying at least two intensity statistic thresholds to the two or more regions, wherein the at least two intensity statistic thresholds are applied based on the design of the wafer in the two or more regions ([0102], defect detection thresholds may be lowered in regions that have relatively low process noise thereby allowing for more sensitive inspection in those area; [0103], a design context may be distinguished or split into two or more sub-contexts if different portions of the design context appear different to the inspection system; [0108], if the criticality values of the contexts are relatively far apart, the contexts are not merged); and 
storing the intensity statistics ([0153], since the system has storage medium, it is apparent that the intensity statistics is stored/buffered for further processing); 
wherein the processor is further configured to: 
generate care areas using the noise map ([0070 - 0079], CA; [0097, 0102, 0140], Regions that have at least similar noise level; [0030], context map including noise map), wherein the noise map is used as a segmentation mask when generating the care areas ([0097, 0102, 0140]), and wherein the [0102 – 0103, 0107 - 0112]); 
Page 2 of 8segregate the care areas based on a noise level and whether the intensity statistics in the care areas exceeds a respective of the intensity statistic thresholds ([0102 – 0103, 0107 - 0112], separate from regions that have different noise levels with different criticality values); and 
send instructions to the wafer inspection tool to inspect the wafer using the care areas (Fig. 1, step 24, [0065], instruction is sent to inspection application to perform wafer inspection; also [0140, 0143, 0147]).  
However, Duffy fails to explicitly disclose the system further comprising an imaging system; 5a chuck configured to hold a wafer; and wherein the noise map is used to suppress noise.
However, in a similar field of endeavor Kulkarni discloses a system for wafer inspection (Fig. 1, abstract, [0031]). In addition, Kulkarni disclosed the system further comprising an imaging system (Fig. 1, #18 - 22, [0074 - 0076]); 5a chuck configured to hold a wafer (Fig. 1, stage #24, [0077]), and a noise map is used to suppress noise ([0184 - 0186], noise map, pattern suppression).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Duffy, comprising an imaging system, 5a chuck configured to hold a wafer, and the noise map is used to suppress noise. The motivation for doing this is to provide a substantial machine for wafer inspection so that the application of Duffy can be extended.

However, in a similar field of endeavor Bourgeat discloses patterned wafer segmentation (abstract). In addition, Bourgeat disclosed wherein the at least two intensity statistic (page 36, first para. in Section 3. “statistical classifier”) thresholds differentiate between a memory region on the wafer and a logic region on the wafer (page 36, second para. in Section 1. Introduction, “leading to an individual threshold for each region”; also see abstract; page 43, section 5; page 42, first para. in Section 4, “the DRAM area which is a fine regular texture that shows a lot of process variations; the logic area which is a composite of coarse textures”. That is to say: DRAM area and logic area are two different areas, each has its individual (differentiate) threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Duffy in view of Kulkarni, the at least two intensity statistic thresholds differentiate between a memory region on the wafer and a logic region on the wafer. The motivation for doing this is to more accurately detect defect in different region so that the application of Duffy can be extended.
However, Duffy in view of Kulkarni and Bourgeat fails to explicitly disclose the system wherein overlaying a legacy care area or a design care area with the design.
However, in a similar field of endeavor Chang discloses inspection guided overlay metrology (abstract). In addition, Chang disclosed wherein overlaying a legacy [0068], the location of the potential overlay sites of a predetermined pattern may be reported using methods described herein. Therefore, the locations of the defects within a care area on the wafer and the locations of the potential overlay sites within a care area may be compared).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Duffy in view of Kulkarni and Bourgeat, overlaying a legacy care area or a design care area with the design. The motivation for doing this is that the defect detection can be applied to various situations so that the application of Duffy can be extended.

Regarding claim 2 (depends on claim 1), Duffy discloses the system wherein the processor is disposed in the wafer inspection tool (Fig. 10, [0155 - 0157], processors in computer system 180 is disposed in the wafer inspection system 176).

Regarding claim 3 (depends on claim 1), Duffy discloses the system wherein the intensity statistic is a range of the one or more measurements of intensities ([0088], distributions of gray level, min/max, standard deviation).  

Regarding claim 4 (depends on claim 1), Duffy discloses the system, wherein the intensity statistics are a variance of the one or more measurements of intensities ([0088], distributions of gray level, standard deviation).  

[0030, 0060]) and to separate nuisance defects using the design information ([0099 - 0100, 0129]).  

Regarding claim 6 (depends on claim 1), Duffy discloses the system, wherein the processor is further configured to correlate the noise map with the care areas such that only pixels belonging to one of the care areas are grouped together ([0070 - 0079], CA; [0097, 0102, 0140], Regions that have at least similar noise level).  

Regarding claim 7 (depends on claim 1), Duffy discloses the system wherein the care area is from a different layer on the wafer ([0071]).  

Regarding claim 8 (depends on claim 1), Duffy discloses the system wherein the processor is further configured to create an automatic region during a recipe setup ([0146]).  

Regarding claim 9 (depends on claim 1), Duffy discloses the system wherein the processor is further configured to apply the noise map to an alignment target on the wafer ([0076, 0088], to align, to define the wafer map).  

Regarding claims 10 and 20, they are corresponding to claim 1, thus, they are interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claims 11, 12 and 14 – 18, they are corresponding to claims 3 – 9, respectively, thus, they are interpreted and rejected for the reasons set forth above in the rejection of claims 3 – 9.

Regarding claim 19 (depends on claim 10), Duffy fails to explicitly disclose the method wherein the noise map is for a single die, and wherein the inspecting is die-to-die inspection.  
However, in a similar field of endeavor Kulkarni discloses a method for wafer inspection (Fig. 1, abstract, [0031]). In addition, Kulkarni disclosed the method wherein the noise map is for a single die, and wherein the inspecting is die-to-die inspection ([0035], generating noise maps of dies formed on the patterned wafer; comparing the noise maps to one or more other noise maps of dies to accept or reject individual dies on the patterned wafer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Duffy, the noise map is for a single die, and wherein the inspecting is die-to-die inspection. The motivation for doing this is that die-to-die inspection can be performed so that the application of Duffy can be extended.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been fully considered but they are not persuasive.

Duffy does not teach overlaying legacy care areas or design care areas. Instead, Duffy suggests against using existing care areas. Duffy teaches that using existing or legacy care areas is disadvantageous because they may include many non-critical features and result in detection of unwanted nuisance defects. Duffy teaches that "the inspection care areas in currently used methods are relatively large and include many noncritical features as well as desired critical features. In trying to maximize the sensitivity of the inspection system to capture subtle spatially systematic 'design-for-manufacturability' (DFM) defects resulting from design and process interdependencies, the system may be overwhelmed by millions of events in non-critical areas such as CMP fill regions. Detecting such nuisance defects is disadvantageous for a number of reasons." See Duffy at ¶ [0012]. Thus, Duffy deems using previously known care areas to be problematic. One skilled in the art would not overlay legacy care areas or design care areas based on these disadvantages mentioned in Duffy.”

Examiner’s response:
	The Examiner respectfully disagrees.
In paragraph [0012], Duffy does not exclude to inspect an overlaid care area. Duffy just filter out non-critical areas.
Also, the claimed limitation does not connect how this overlaying affect for wafer inspection. It can be considered as an independent action for the system/ method.
In addition, Chang teaches “overlaying a legacy care area or a design care area with the design” (see rejection for details).
Therefore, claims 1 and 10 are unpatentable over Duffy in view of Kulkarni in further view of Bourgeat and Chang.

Regarding to the rest of claims, the Applicant does not argue about the rest of claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668